Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-4 in the reply filed on 29 December 2021 is acknowledged.  The traversal is on the ground(s) that although the inventions may be separately classified, the search would extend into where the non-elected invention would be searched and it would only involve the consideration of one additional claim .  After further consideration, Examiner finds the arguments persuasive and the restriction is withdrawn. Thus, claims 1-5 are currently pending and are considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an entire circumference” of claims 3-4 must be shown or the feature(s) canceled from the claim(s) (see Claim interpretation below).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Interpretation
Claims 3 and 4 recite that the members “are welded to each other over an entire circumference”.  However, nowhere in the specification is it described that there would be welding over “an entire circumference” or even how to ensure such welding takes place.  As well, Applicant’s figs. 4B and 5B, which depict at least some of a circumferential welding of the shaft also do not depict where there is welding “over an entire circumference” and it can be seen that the lower part and the top surface of the shaft within the circumferential space of the top member is not welded.  Thus, “welding 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 5 is/are rejected under 35 U.S.C. 1021a as being anticipated by Watanabe (Japanese Patent Publication JP2005254481A)
Regarding claim 1, Watanabe discloses a case comprising a first member (fig. 2, 2), and a second member (3)  being configured in such a way that a closed space is formed between the first and second members (fig. 2, space seen in-between the top 3 and the bottom 2) in a state where the first and second members abut against each other (edge surfaces butt against each other), wherein the first member includes a shaft portion (2C) extending toward the second member, the second member includes a shaft support portion including a circumferential wall portion that surrounds one end portion of (space 3f, and top 3e, bottom, and sidewalls of space), and the shaft portion includes an enlarged-diameter portion (Fig. 2, seeing the bulking out of the diameter in the space¶0020, “2c absorbs heat and plasticizes) that is the one end portion melted in such a way as to be enlarged in diameter (2d, it can be seen that this portion increases in size ¶0020 “bulges”; “the tip portion is plastically deformed to form a head 2d wider than the neck portion”, figs. 3A, 3B, and 3C.).  

Regarding claim 2, Watanabe discloses all the limitations of claim 1, as above, and further discloses a case wherein the enlarged-diameter portion includes an outer circumferential surface welded to an inner circumferential surface of the circumferential wall portion (Fig. 3C, top circumferential surface of plasticized 2d is welded to surface 3e ¶0021 “the contact area is increased by forming the head portion 2d at the tip portion of the convex portion 2c, and welding is facilitated”, the top of 2d is circumferential as it is circular and at least some of the circumference of that is what is being plasticized and welded to surface 3e.).  

Regarding claim 3, Watanabe discloses all the limitations of claim 1, as above, and further discloses a case wherein outer peripheral portions of the first member and the second member are welded to each other over an entire circumference (Fig. 3C, top circumferential surface of plasticized 2d is welded to surface 3e ¶0021 “the contact area is increased by forming the head portion 2d at the tip portion of the convex portion 2c, and welding is facilitated”, the top of 2d is circumferential as it is circular and at least the entire circumference of that is what is being plasticized and welded to surface 3e.).   .  

Regarding claim 4, Watanabe discloses all the limitations of claim 2, as above, and further discloses a case wherein outer peripheral portions of the first member and the second member are welded to each other over an entire circumference (Fig. 3C, top circumferential surface of plasticized 2d is welded to surface 3e ¶0021 “the contact area is increased by forming the head portion 2d at the tip portion of the convex portion 2c, and welding is facilitated”, the top of 2d is circumferential as it is circular and at least the circumference of that is what is being plasticized and welded to surface 3e.).   

Regarding claim 5, Watanabe discloses a method of manufacturing including: a first member (2) made of a material that absorbs energy of laser light and is thereby melted (¶0020 “2C absorbs laser beam to generate heat and plasticize”); ; and a second member (3) made of a material that transmits laser light (Fig. 3B, ¶0019, Laser is seen passing through 3 to impact and heat element 2, “second member 3 is a material that sufficiently transmits laser light), wherein the first and second members are configured in such a way as to form a closed space between the first and second members in a state of abutting against each other (Fig. 2, space can be seen between the top and bottom; ¶0020, surfaces are brought into contact), the first member includes a shaft portion extending toward the second member, and the second member includes a housing portion (Figs. 3A-3C; elements 3f, surrounded by 3c, 3e, and 3g) in which one end portion of the shaft portion is housed, the method comprising: a step of, in a state where the one end portion of the shaft portion is housed in the housing portion of the second member (Fig. 3A), radiating laser light from a side of the second member 0020, figs. 2 & 3“the tip portion is plastically deformed to form a head 2d wider than the neck portion”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761  
012422